Citation Nr: 1544968	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  08-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for ischemic heart disease.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Esq.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to October 1973.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2005, May 2010, and November 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2008, the Veteran presented sworn testimony during a personal hearing in San Antonio, Texas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In November 2009, the Board reopened and denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court granted a Joint Motion for Partial Remand, which vacated and remanded the part of the November 2009 that denied entitlement to service connection for PTSD.  In February 2012 and December 2012, the claim was remanded for further evidentiary development.  Most recently, the VA Appeals Management Center (AMC) continued the previous denial in a June 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD must be remanded for further development.  The Board is cognizant of the fact that the Veteran's claim has been in adjudicative status for a number of years.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

In the December 2012 remand, the Board determined that the Veteran's acquired psychiatric disability claim should be remanded in order to obtain an opinion as to whether the Veteran's diagnosed psychiatric disabilities were incurred in or aggravated by his military service.  The Board's instructions indicated that, if the examiner who conducted the July 2012 VA PTSD examination was unavailable or if it is deemed necessary by that examiner, the Veteran should be provided an additional examination.  Pursuant to the December 2012 remand, the Veteran was afforded a VA medical opinion in April 2013.  Crucially, however, the examiner who provided the opinion was not the examiner who conducted the July 2012 VA PTSD examination.  As such, the Veteran should have been afforded an additional VA examination; this was not done.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD must be remanded so that this may be accomplished.

With respect to the hypertension, ischemic heart disease, and TDIU claims, the Veteran filed timely substantive appeals in October 2012, in which he requested a hearing before a Veterans Law Judge at the RO.  Attempts to determine if he would opt for a videoconference hearing have not been replied to by the Veteran.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).

Given the Veteran's timely request, a remand of the issues of whether new and material evidence has been submitted to reopen a claim of service connection for hypertension, entitlement to service connection for ischemic heart disease, and entitlement to a TDIU is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature, and etiology of any current psychiatric disorder to include PTSD, anxiety disorder, NOS, and depressive disorder.  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:

(a)  The examiner should either diagnose PTSD or rule it out as a diagnosis.  The examiner should document all other current psychiatric diagnoses.

(b)  If the examiner diagnoses the Veteran with PTSD, the examiner should indicate whether it is at least as likely as not that the Veteran's currently diagnosed PTSD is due to the claimed in-service stressors to include his service in the Republic of Vietnam.  In doing so, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's reported fear of hostile military activity is adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to his claimed stressors.

(c)  The VA examiner should also render an opinion as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder, to include anxiety disorder, NOS, and depressive disorder, had its(their) clinical onset in service or is(are) otherwise related to a disease or injury incurred in service.

In rendering his/her opinion, the examiner should address the April 2013 VA medical opinion, the July 2012 VA examination, and the January 2011 VA examination, as well as the psychiatric evaluation from Dr. D.L. dated April 2012 and the letter from Dr. D.L. dated September 2012.

The examination report should include the complete rationale for all opinions expressed.  The examiner should provide a rationale for the opinions.

2. Schedule the Veteran for a hearing at the RO before a VLJ as to the claims of entitlement to a TDIU, entitlement to service connection for ischemic heart disease, and whether new and material evidence has been submitted to reopen a claim of service connection for hypertension.  The Veteran should be notified in writing of the date, time, and location of the hearing.  The claims file should be returned to the Board in advance of the hearing so that the presiding VLJ has time to prepare.

3. Readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  If any benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

